DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.

In response to applicant's argument that the reference Shaffer (U.S. Pub. No. 20070202907) fails to show certain features of applicant’s invention (i.e. “dynamically detect content of interest within the parsed audio data based on a contextual relationship between a first talkgroup member associated with a first talkgroup of the plurality of talkgroups and a second talkgroup member associated with a second talkgroup of the plurality of talkgroups; notify at least one of the first talkgroup member and the second talkgroup member when the content of interest is detected”). 

In response the Examiner respectfully disagrees with the Applicant’s arguments and/or remarks for the following reasons:

First, as discussed during the Applicant’s initiated interview on 08/17/2021, the Examiner suggested and/or informed the Applicant that the claimed terms such as “content of interest” and “contextual relationship” are very broad. Therefore, the claim does not uniquely and particularly define these terms “content of interest” and “contextual relationship” so as to be distinguished from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111.
Therefore, for example as shown in fig. 1, fig. 4, and ¶ [0072], Shaffer discussed and/or showed endpoints (i.e. 210, 212, or 214) of different private or public safety agencies (e.g. Police, Firefighters, and/or Paramedics). As it is readily known and/or understood by one of ordinary skill in the art, the different public safety agencies are commonly referred to as “first responders”.  
Thus, as mentioned above, in light of the Applicant’s original specification on record, given the claimed limitations its’ broadest reasonable interpretation, the claim does not uniquely or particularly define the term “contextual relationship” so as to distinguish from the applied prior art as discussed above i.e. the different agencies endpoints in different VTGs are contextually related as first responders.
Furthermore, for argument sake, as shown in figure 4, different endpoints from different VTGs are communicating within certain distance i.e. near to one another, thus the Examiner believes that the endpoints are further related (i.e. claimed contextual relationship) based on their locations in the same vicinity.  

Secondly, in regards to the at least claimed limitations in question, the Examiner very kindly directs the Applicant to the reference Shaffer: In fig. 2, fig. 4A, and ¶ [0047], ¶ [0065], which discussed the concept of an endpoint 70 coupled to IS 50 for receiving and monitoring communications of various channels, talk groups, or virtual talk groups, such as various talk groups composed of land mobile radios or other endpoints. Whenever a particular endpoint 210, 212 or 214 sends a communication, such as a PTT audio message, the endpoint of display 200 may communicate the transmission to the user. (Emphasis Added).
Furthermore, Shaffer in ¶ [0048], explicitly stated that “IS 50 may detect congestion events within VTGs”. (Emphasis Added).
Thus, for argument sake and contrary to the Applicant’s argument that “Shaffer discloses that all congestion detection is performed within a single VTG”, Shaffer specifically mentioned detecting congestion events within VTGs (i.e. not a single VTG). During the interview, the Examiner provided further explanation and/or clarification of the rejection on record. However, the Applicant merely and/or simply repeated the same or similar arguments which are already addressed during the interview and further repeated above.

Thirdly, the Applicant argued and/or specifically stated that “Sending a notice to users within a single VTG after a congestion event has occurred is distinct from "notify at least one of the first talkgroup member and the second talkgroup member when the content of interest is detected." First, sending a notice to users within a single VTG that a congestion event occurred is not equivalent to notifying users in two or more VTGs of a detected "content of interest”. (Emphasis Added).

In response the Examiner respectfully disagrees with the Applicant’s arguments and kindly directs the Applicant to the claimed limitation i.e. “notify at least one of the first talkgroup member and the second talkgroup member when the content of interest is detected”. (Emphasis Added). 
Thus, as highlighted above the claimed limitation does not suggest or require that the notification be sent to users in two or more VTGs (i.e. notifying the first talkgroup member and the second talkgroup member). Therefore, contrary to the Applicant’s arguments, given the at least claimed limitation its’ broadest reasonable interpretation, the claim recited notifying “at least one”, thus Shaffer teaches the at least limitation as discussed. Therefore, the previous rejection is maintained because it is believed that Shaffer teaches the claim limitations.

In regards to dependent claim 4, the Applicant argued that the prior art references (Shaffer and Shaffer ‘908) does not teach the at least claimed limitation (i.e. “wherein the one or more processors are further configured to switch all team members associated with the commander to a third talkgroup when the commander moves to the third talkgroup”).

In response the Examiner respectfully disagrees with the Applicant’s arguments and kindly direct the Applicant to Shaffer e.g. ¶ [0056], ¶ [0079], which discussed the concept of assigning endpoints from one VTG to an alternate VTG or subgroup.
On the other hand in an analogous field of endeavor, Shaffer ‘908, e.g. in ¶ [0086] and ¶ [0070], discussed the concept that when a paramedic endpoint e.g. 212a (reasonably interpreted as the commander or supervisor of the Paramedics group) is included in an expanded area or in an event VTG, the IS may include all the other Paramedics i.e. 212b and 212c (i.e. reasonably interpreted as the team members of the Paramedic group).
Therefore, as discussed above, the claim does not uniquely and particularly define the term "commander" so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The term "commander" is broadly claimed, therefore, is fairly characterized as discussed above.
 The details of the Applicant’s invention is directed to the operations of the electronic computing device in a wireless communication system, not the name or title of the user. Furthermore, claimed invention does not provide any details to differentiate the functions or operations of the electronic computing device of the “commander” from the functions or operations of the electronic computing device of the “team member”. Therefore, as reasonably discussed above, Shaffer ‘908 teaches the at least limitation in question.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer et al. (US Publication No. 20070202907).

As to claims 1 and 12, Shaffer teaches an electronic computing device for simultaneous monitoring of a plurality of talkgroups to reduce network congestion (fig. 2, pp0065, monitor communications of various channels, talk groups, or virtual talk groups, such as various talk groups composed of land mobile radios or other endpoints, and pp0091, track number of signals received simultaneously to determine congestion), the electronic computing device comprising: - one or more electronic processors (fig. 2) configured to 10receive audio data from a plurality of communication devices, wherein each of the plurality of communication devices is associated with a talkgroup member and at least one talkgroup (fig. 2, pp0065, pp0033, receive and monitor communications from various endpoints and virtual talk groups); parse the audio data received from each of the plurality of communication devices (fig. 1, fig. 4, pp0063, receive communications from a plurality of endpoints, and processor 86 may filter out certain communications for presentation to a user of endpoint 80 based on the location of the transmitting endpoint); dynamically detect content of interest within the parsed audio data based on a 15contextual relationship between a first talkgroup member associated with a first talkgroup of the plurality of talkgroups and a second talkgroup member associated with a second talkgroup of the plurality of talkgroups (fig. 1, fig. 4A, pp0048, pp0079, detect congestion within VTGs based on the communication history e.g. location information from endpoints within VTGs, and pp0061, pp0058, pp0074); notify at least one of the first talkgroup member and the second talkgroup member when the content of interest is detected (fig. 1, fig. 4, pp0056, pp0079, IS 50 may send a notice to the users that are being assigned to the subgroup before they are transferred to the subgroup when congestion is detected); and20 switch the first talkgroup member from the first talkgroup to the second talkgroup based on detecting the content of interest (fig. 1, fig. 4, fig.4A, pp0047, IS 50 may assign some of the endpoints within the overly congested VTG to an alternate VTG, and pp0020, pp0079).  
As to claim 2, Shaffer teaches wherein the first talkgroup member is a team member and the second talkgroup member is a commander for the team member (fig. 4, fig. 4A, pp0077, 214e, 210f, and 212b are in charge and/or the inter-agency liaison for the VTG, pp0080).  
As to claim 3, Shaffer teaches wherein the one or more electronic processors are further configured to notify the team member that the commander has moved from the second talkgroup to a third talkgroup (fig. 1, fig. 4, pp0097, during preparation, notify other members or endpoints that he will be transferred or moved to another subgroup); and request permission to switch the team member to the third talkgroup (fig. 1, pp0057, based on assignment notification, the endpoints respond by transferring or override request i.e. deny).  
25As to claim 5, Shaffer teaches wherein the plurality of 35communication devices are selected from the group consisting of a dispatch 33WO 2019/132682PCT/PL2017/050071 5console, a video camera, a microphone, a sensor, a wearable device, a global positioning satellite receiver, and a portable communication device (fig. 1, #22).  
As to claims 6 and 20, Shaffer teaches wherein the a contextual relationship between the first talkgroup member associated with the first talkgroup of the plurality of talkgroups and the second 10talkgroup member associated with the second talkgroup of the plurality of talkgroups (fig. 1, fig. 4A, pp0048, pp0079, detect congestion within VTGs based on the communication history e.g. location information from endpoints within VTGs, and pp0061, pp0058, pp0074) includes at least one selected from the group consisting of status data associated with the first talkgroup member, image data, the audio data, textual data, haptic data, weather data, movement data, biometric data, orientation data, field of view data, computer record data, and geographical location data (fig. 1, fig. 4A, pp0048, pp0079, detect congestion within VTGs based on the communication history e.g. location information from endpoints within VTGs, and pp0061, pp0058, pp0074).  
15 As to claim 7, Shaffer teaches wherein the one or more electronic processors are further configured to detect a command received from the first talkgroup member (fig. 1, pp0057, override command to not assign or reassign), and provide an alert to the second talkgroup based on the command (fig. 1, pp0071, pp0057, based on the override command, endpoint is removed or excluded from subgroup).  
As to claims 8 and 16, Shaffer teaches wherein the one or more electronic 20processors are further configured to merge the first talkgroup and the second talkgroup based on the content of interest (fig. 4, #213, based on incident or congestion, pp0058, multiple talk groups may be patched together on a dynamic, as needed basis).  
As to claim 9, Shaffer teaches wherein the one or more electronic processors are further configured to 25split the first talkgroup into a third talkgroup and a fourth talkgroup based on the content of interest (fig. 4, fig. 4A, 204a, first VTG members are reassigned into different subgroup e.g. VTG 4 and VTG 5, pp0076).  
As to claims 10 and 18, Shaffer teaches wherein the one or more electronic processors are further configured to send a notification to the first talkgroup member, wherein the notification 30includes a switching authorization request to switch the first talkgroup member from a first talkgroup to a second talkgroup (fig. 1, pp0056, pp0057, send notice to endpoints to be reassigned or transferred to an alternate VTG, the endpoints may transfer after a length of time or respond with an override command).  
As to claims 11 and 17, Shaffer teaches wherein the one or more electronic processor are further configured to automatically switch the first talkgroup member from a first talkgroup to a 35second talkgroup based on a notification received from the first talkgroup member (fig. 1, pp0056, pp0057, send notice to endpoints to be reassigned or transferred to an alternate VTG, the endpoints may transfer after a length of time or respond with an override command, and pp0073).
As to claim 13, Shaffer teaches further comprising: providing a notification to the first talkgroup member that the second talkgroup 25member has moved from the second talkgroup to a third talkgroup (fig. 1, fig. 4, pp0097, during preparation, notify other members or endpoints that he will be transferred or moved to another subgroup, and fig. 4A), wherein the first talkgroup member is a team member and the second talkgroup member is a commander for the team member (fig. 4, fig. 4A, pp0077, 214e, 210f, and 212b are in charge and/or the inter-agency liaison for the VTG, pp0080).
As to claim 14, Shaffer teaches further comprising: notifying a third talkgroup member associated with a third group of the plurality 30of talkgroups based on the content of interest (fig. 1, fig. 4, pp0056, pp0079, IS 50 may send a notice to the users that are being assigned to the subgroup before they are transferred to the subgroup when congestion is detected).
As to claim 15, Shaffer teaches further comprising: detecting a specific command received from a commander in the first talkgroup, and switching a team member in the second talkgroup to the first talkgroup second 35talkgroup based on the specific command (fig. 1, fig. 4, pp0077, the group’s inter-agency liaison communicate with other groups to form a subgroup, e.g. subgroup including only 214d-214e for certain incident, and pp0078, IS maintains a communication log that stores information concerning who was talking at any given time. This information may be used to determine who is talking to whom and it may be combined with location information to help determine who should be assigned to a new VTG).
As to claim 19, Shaffer teaches further comprising: - receiving an approval to switch the first talkgroup member from the first talkgroup to the second talkgroup (fig. 1, pp0057, by transferring to the alternate VTG in response to the assignment notification, the endpoint agree to transfer OR deny by sending override command).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US Publication No. 20070202907) in view of Shaffer et al. (US Publication No. 20070202908) hereinafter (Shaffer ‘908).

30 As to claim 4, Shaffer teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the one or more processors are further configured to switch all team members associated with the commander to a third talkgroup when the commander moves to the third talkgroup.  
In an In an analogous field of endeavor, Shaffer ‘908 teaches wherein the one or more processors are further configured to switch all team members associated with the commander to a third talkgroup when the commander moves to the third talkgroup (fig. 1, pp0070, pp0086, a supervisor or dispatcher may be included in the event VTG even though he or she is not within the event area.  Also, the IS may add a VTG (different than the event VTG), and all the endpoints therein, to the event VTG if one of the endpoints of the VTG is added to the event VTG). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Shaffer with the teachings of Shaffer ‘908 to achieve the goal of efficiently providing interoperable communications with dynamic event area allocation that substantially eliminates or reduces laborious manual intervention in a communication system (Shaffer ‘908, pp0003).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645